Case 4:17-cv-00127-LRL Document 70-1 Filed 05/12/20 Page 1 of 1 PageID# 602
                                                                                                                                                                              t



                                                                                                                                                                              fe
     STJGGES.TldN^.eRfSUMi^lONS?!^^^
       RBieim'tliOnl.lims:

      p0lB®®aMiW=                                                                        r^";rn:4tii7ifcysi'2^
                                                                                       d-:GASB-iNQ'r---.~»


              lyKTSTjUCT^^URf^Ali^^tDTSTRlGTiQRVDlGtNiAr^j^W^
      ^JUiyiMBNT;CRjBplTQR:'iwme,jrirt^                                             50DpMBffr<D£BfoR;XMWo^^
       .j3rcenslllJCobita);(Uk)t
              Ginn'nbiir           amngtoi^
      ^^yniteq;K|iigdbin\?f7^"                                                      ^VPliim>Thir)rf.t-
                                                                                                                                                                              .1
                                                                                                                                                                              s*-'-
      WDOMBNt,CRi5piTOR'SfATrORNGV;BamW«Jar55'»                                      ■rRliVfflAWQf^-^QQm^
      ir3^^r'?^j{A.riglc;'.G«"4Dyo4^Jrou71g^^
     .|yI7y)^:ytgi»!mv<iystt^ioO[);}M

      iSifBWtedipamiBhletrna^
                                                                                     'SociSl-S^fflrlfyiS^^-^
                                                                                     W:gomli^teV!|d(ii^da^^^
                                                                                    Wp)oye?e'naJe,8nd1<atd'^^'efat'(s^cond^oB,Tbr/i
                                                                                                                                                                              lij
                                                                                     one:0Mnorepe^sndinR<und6raLnctitiou3'or.tTedei
                                                                                                  '-~-a'^-.>'—5yKwwimi\-Aci4~-.Jl~tS.-^TSZy
                                                                                     iiamea;'
      S,4?Qi.iCox:Rdr;Sto;28$^rrrr:g^^r!?y^
      IQIen'-Alleii;A(A.?23060.^:-E^
      ^
                                                  fla»a^ii**e5*re
                                                                    i*r^<L3g
                                                           aeCMWSrttf
                                                                                      ,Ti<jvc<^..v!^tQMO|NAj:i;jj^OM
                             15STATBMBNT-1
                                                                                 ^DATEfOFJODQMBNT:
                                                          Pnncupal

                                     si^^fntCTMtl
                                                                                                                                         —            nk ).ic a Blanch
                                                         Sireu':                                                                              BnnkingAnci Trust Company   *
                                             ^Qahiiah'thent Gods                                                                                     No Funds
                                                                               iMlKlMUKtFORTION^^                                                    No-Aceo*jnis

                                                                               fBApINpSlaUBMi^^^                                              Processed by:

                                                                               tO-^p^oit (ifnot sfwei^i iheniSO^)!
                                                                                                                                         Kim Mavesoa;May01, 2020
                              TK^-Sff^re.ii'0        8lancc:Du9!>
      M^JgainjshyeTjh'dl-rolyTdn;^                                       ,   ! £0.8tatB^tflxe87klddy»t


     -j^cquut         eikito'summcnihc.                         eo.ip^ans.wciithis^uj                        rCTSOn^io'b'oHeve^at^


        ^udd^iipwI^prasmW'ilhBthi^bBS^aie^diilgantgbijS
       <ffi^nd;had^eh!uD8ble:i^^
     Vl:irjrther^.ceiH6(lhBirT„.     ,        —                      _
                                         "P9^"lyMP8rogr^n>wnio":a'Wlgr^                           becn:i!iau_cdfafnot-jMty'8^tiifita-'q'fq^
     rox(2)^Nb"8umjnpniiha8b^JlsTrcd*t^bnTlhIs^jiBjp^^y^iloi^e78U^iljdn'5g8ii^hlr^l5^g?^i



                                                                                                                                madoibyian
        ffauthanzedJtndtneiiiutlUtibnHbr^r


     ^pbreby;C«rtify/lhat-'the.last knownraddreas.bfithodafendBnt^^as shovm'abovc.

     IWARNINQ;           .yAn^jmlgm8n(ufcd{(urjWRo;kaovvn8jygivea^&l£C'.infofmalon in a stjuiCsHon:fcrSummonr?^^^^^l
     ci-'irr-jiwi"       i^jn^QBrnllhrncm^sli^t bcj^                                                                ~

                                                       JwaM.,
                                                                                                         ITORnqAOIiNlitjiB'ATB-ORfiE^
